—Judgment unanimously affirmed. Memorandum: The contention of defendant that the prosecutor improperly commented on his failure to testify, thereby depriving him of a fair trial, has not been preserved for our review (see, CPL 470.05 [2]). After County Court’s curative instruction, defense counsel neither objected further nor requested a mistrial. Thus, the curative instruction “must be deemed to have corrected the error to the defendant’s satisfaction” (People v Heide, 84 NY2d 943, 944; see, People v Webb, 236 AD2d 872, lv denied 90 NY2d 865; People v Bruce, 216 AD2d 913, 914, lv denied 86 NY2d 872). In any event, the prosecutor’s comment “was ‘not of such character as wóuld naturally and reasonably be interpreted by the jury as adverse comment on defendant’s failure to take the stand’ ” (People v Tascarella, 227 AD2d 888, lv denied 89 NY2d 867, quoting People v Burke, 72 NY2d 833, 836, rearg denied 72 NY2d 953). (Appeal from Judgment of Monroe County Court, Smith, J.— Murder, 2nd Degree.) Present — Hayes, J. P., Scudder, Kehoe and Lawton, JJ.